internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-100426-01 date date legend x y z a b y1 dear this letter responds to your letter dated date and subsequent correspondence on behalf of x requesting a ruling that x’s income from commercial real_estate properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code the information submitted states that x is a c_corporation x requests this ruling in anticipation of making an election to be treated as an s_corporation x is a lessor of properties located in y x directly and through contractors provides all of the repairs and maintenance on properties services and repairs provided by x with respect to properties include but are not limited to substantial outside repairs to parking lots exterior doors windows and siding window cleaning plumbing heating and air conditioning electrical and weekly cleaning of common areas x also maintains insurance coverage on the buildings and liability insurance x has four employees the president of x has responsibilities that include negotiating and renegotiating lease rates and reviewing potential additional property for leasing suitability the second employee watches over the properties finds new tenants and performs miscellaneous other tasks the third employee is the office plr-100426-01 manager who primarily handles repair problems and tenant complaints hires contractors to perform needed services and reviews the invoicing of tenants the office manager also spends a small amount of time supervising the employees of z x’s subsidiary the fourth employee is a bookkeeper who spends most of her time working for z but also performs some work for x maintaining the accounting_records disbursing paychecks preparing invoices to the tenants preparing checks to pay bills and similar duties in the y1 fiscal_year x received approximately dollar_figurea in gross rental income and paid approximately dollar_figureb in relevant expenses other than depreciation sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations defines rents as amounts received for_the_use_of or right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and the representations submitted we conclude that the income that x derives from properties is income from the active trade_or_business of renting property and is not passive_investment_income as described in sec_1362 except as specifically set forth above we express no opinion as to the federal plr-100426-01 tax consequences of the transaction described above under any other provision of the code further we express no opinion on whether x is a small_business_corporation eligible to make an s election under sec_1361 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
